DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-9 are pending.  Claims 1-9 are rejected herein.  This is a First Action on the Merits.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/17/2018 and 4/19/2019 were properly filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 3/15/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered where lined through.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 9:  These claims use the term and/or which is indefinite.  The term “or” has the same patentable scope and should be used instead.  The Applicant may also consider language such as “at least one of” if more precision is desired.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by TRUCHE et al. (US Pub. 2007/0051899).
Regarding claim 1:  TRUCHE discloses:  An information management device (FIG. 3) for a mass spectrometer (para. 1, 37) that performs mass spectrometry on a sample placed on a well on a sample plate (40) having a plurality of wells (para. 47), the information management device equipped with an input unit (para. 49; Also para. 54 teaches manually retrieving a file from the computer which inherently requires some kind of interface like a keyboard.) and a display unit (30) as a user interface, and comprising: a) an imager (8) for taking an image of a sample-placement surface of the sample plate on which the sample is to be placed; b) a plate information storage section (memory in para. 45) in which plate information for various sample plates, including the arrangement of the plurality of wells of each of the sample plates, is stored ; c) a plate information retriever for retrieving the plate information corresponding to the sample plate from the plate information storage section (para. 54), based on the image of the sample plate taken with the imager or information relating to the sample plate which is inputted by a user using the input unit (Para. 54 states that the parameter file can be retrieved from computer memory manually or automatically using a barcode.); d) a sample presence identifier (para. 51) for identifying the well on which the sample is placed, based on the image of the sample plate taken with the imager (para. 51); and e) an input assistant for (i) displaying a template including a cell arrangement corresponding to the arrangement of the plurality of wells included in the plate information retrieved by the plate information retriever , on a screen of the display unit in such a manner that a sample-placed cell, which is a cell corresponding to the well identified by the sample presence identifier as having a placed sample, is distinguishable from other cells (This is shown on the monitor 30 in FIG. 3 and 
Regarding claim 2:  TRUCHE discloses: the plate information retriever recognizes a position of each of the wells based on the image of the sample plate (para. 54 “locations of samples on the sample plate may be determined either manually or using software”), and retrieves the plate information based on a result of the recognition (para. 54 parameter file may be retrieved…automatically.). 
Regarding claim 3:  TRUCHE discloses:  the sample plate is provided with a barcode (para. 54) serving as identification information including a type of the sample plate; and the plate information retriever reads the barcode based on the image of the sample plate, and retrieves the plate information based on a result of decoding of the barcode (para. 54).
Regarding claim 4: the mass spectrometer is a mass spectrometer employing a matrix-assisted laser desorption/ionization method. 
Regarding claim 5:  TRUICHE discloses:  the mass spectrometer is a mass spectrometer employing a laser deposition/ionization method (para. 8.  Although please note that the scope of the claim is for an information management device, and the spectrometer itself is not within the scope of the claim.  Therefore any information management system that could be used with a mass spectrometer meets this limitation.).
Regarding claim 7:  TRCHE discloses:  the information to be inputted through the input unit under assistance by the input assistant includes sample identification information (para. 54) for identifying the sample; and a management information storage 
Regarding claim 8:  TRUCHE discloses: the management information storage section associates analysis result information obtained by performing mass spectrometry on the sample placed on each of the wells on the sample plate and/or analytical-processing result information obtained by performing a predetermined analytical processing on a result of the mass spectrometry, with the identification information of each of the wells, and stores a result of the association or information for the association (para. 45, 54).
Regarding claim 9:  TRUCHE discloses:  a repository creator for creating a repository for storing, for each of the samples, identification information of the sample plate, the identification information of the wells, analysis conditions, as well as the analysis result information and/or analytical-processing result information, and for constructing a database including repositories for a plurality of samples (files stored in para. 45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRUCHE in view of DIAZ et al. (US Pub. 2016/0159535).
Regarding claim 6:  TRUCHE shows a desktop computer in FIG. 3.
DIAZ however teaches that the interface can be provided by various devices such as desktops, laptops, mobile devices such as tablets or smartphones (para. 25) for his data tracking for multiwall plates (para. 32).
One skilled in the art at the time the application was effectively filed would be motivated to use the tablet of DIAZ to replace the desktop computer of TRUCHE because it is easy to handle and portable.  Furthermore, using one over the other is “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) in the present case the known elements are a desktop computer (as taught by TRUCHE and DIAZ) and a tablet (as taught by DIAZ) with the predictable results being that information is input, data is saved, and general computer functions are performed.  Also, since DIAZ teaches both embodiments, this further supports the fact that such computing devices are interchangeable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references have been added to Notice of References Cited for teaching one or more limitations of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL J KOLB/Examiner, Art Unit 2856